 



Exhibit 10.1
          SIXTH AMENDMENT, dated as of June ___, 2006 (“Sixth Amendment”), to
the RECEIVABLES PURCHASE AND TRANSFER AGREEMENT, dated as of November 1, 2000
(as amended prior to the date hereof, the “Original RPTA”, and as it may be
amended, modified or supplemented on and after the date hereof, including by
this Sixth Amendment, the “RPTA”), among BIOSCRIP PBM SERVICES, LLC (as
successor to MIM Health Plans, Inc.), a Delaware corporation (together with its
corporate successors and assigns, “BioScrip”, and in its capacity as primary
servicer thereunder, the "Primary Servicer”), each of the parties named on
Schedule I hereto (each, including BioScrip, a "Provider” and collectively, the
“Providers”), and MIM FUNDING LLC, a Delaware limited liability company
(together with its successors and assigns, the “Purchaser”) and consented to by
HFG HEALTHCO-4 LLC (the “Lender”), as assignee of the Purchaser. Unless
otherwise defined herein, terms in the RPTA are used herein as therein defined.
          The Parent and certain of the Providers party to the Original RPTA
previously have changed their legal names to the names appearing on Schedule I
hereto (the “Name Changes”).
          The Primary Servicer has requested Additions of BioScrip Infusion
Services, Inc., BioScrip Pharmacy, Inc., JPD, Inc. and Natural Living, Inc.
(collectively, the “Additional Providers”) as additional Providers under the
RPTA.
          Accordingly, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, and subject to the fulfillment of the conditions set forth below,
the parties hereto agree as follows:
          SECTION 1. AMENDMENTS TO RPTA
          1.1 Schedule I to the Original RPTA is hereby amended and restated in
its entirety to read as set forth in Schedule I attached hereto.
          1.2 The defined term of “Parent” appearing in Exhibit I to the RPTA is
hereby amended by deleting such defined term in its entirety and substituting
therefor the following:
          “Parent” means BioScrip, Inc.
          SECTION 2. CERTAIN REPRESENTATIONS
          2.1 The Primary Servicer and the Providers each represents and
warrants that the names of the parties and the respective jurisdictions listed
on Schedule I hereto are the full, complete and correct legal names and legal
jurisdictions of such parties. Each of the parties hereto acknowledge and agree
that the parties listed on Schedule I hereto are all of the Providers under the
RPTA as of the date hereof. The Primary Servicer and the Providers each hereby
authorizes the Purchaser to file one or more financing statements or
continuation statements or amendments thereto or assignments thereof which may
at any time be required or, in the opinion

 



--------------------------------------------------------------------------------



 



of the Purchaser, be desirable, in order to create and/or maintain in favor of
the Lender a first priority perfected security interest in the Collateral (as
defined in the Loan Agreement) of each Provider and to do so without the
signature of such Provider where permitted by law.
          2.2 The Providers each hereby certify, represent and warrant that
(i) except as otherwise disclosed in public filings made by the Parent with the
United States Securities and Exchange Commission, the representations and
warranties in the RPTA are true and correct, with the same force and effect as
if made on such date, except as they may specifically refer to an earlier date,
in which case they were true and correct as of such date,(ii) no unwaived Event
of Termination, a Group-Wide Event of Termination, a Servicer Termination Event
or a Group-Wide Servicer Event of Termination or would constitute such an Event
of Termination, Group-Wide Event of Termination, Servicer Termination Event or
Group-Wide Servicer Event of Termination has occurred or is continuing (nor any
event that but for notice or lapse of time or both would constitute an Event of
Termination, a Group-Wide Event of Termination, a Servicer Termination Event or
a Group-Wide Servicer Event of Termination or would constitute such an Event of
Termination, Group-Wide Event of Termination, Servicer Termination Event or
Group-Wide Servicer Event), (iii) each of the Providers and the Primary
Servicer, as applicable, has the corporate power and authority to execute and
deliver this Sixth Amendment, and (iv) no consent of any other person
(including, without limitation, shareholders or creditors of any Provider), and
no action of, or filing with any governmental or public body or authority is
required to authorize, or is otherwise required in connection with the execution
and performance of this Sixth Amendment, other than, in each case, such that
have been obtained.
          SECTION 3. CONDITIONS PRECEDENT
          3.1 This Sixth Amendment shall not become effective until the
following conditions have been satisfied in full or waived in writing by the
Purchaser and the Lender as its assignee:
    (a) All required corporate and limited liability company actions in
connection with the execution and delivery of this Sixth Amendment and the Name
Changes shall have been taken, and each shall be satisfactory in form and
substance to the Lender, and the Lender shall have received all information and
copies of all documents, including, without limitation, records of requisite
corporate and limited liability company action that the Lender may reasonably
request, to be certified by the appropriate corporate or limited liability
company person or government authorities;
    (b) Fully executed counterparts of this Sixth Amendment have been delivered
to the Purchaser and the Lender;
    (c) The Additional Providers shall have entered into the Subscription
Agreement substantially in the form of Exhibit A hereto.
          SECTION 4. MISCELLANEOUS

 



--------------------------------------------------------------------------------



 



          4.1 The terms “Agreement”, “hereof”, “herein” and similar terms as
used in the RPTA shall mean and refer to, from and after the effectiveness of
this Sixth Amendment, the RPTA as amended by this Sixth Amendment, and as it may
in the future be amended, restated, modified or supplemented from time to time
in accordance with its terms. Except as specifically agreed herein, the RPTA is
hereby ratified and confirmed and shall remain in full force and effect in
accordance with its terms.
          4.2 THIS SIXTH AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF
THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
          4.3 This Sixth Amendment may be executed in counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
          4.4 Delivery of an executed counterpart of a signature page by
telecopier shall be effective as delivery of a manually executed counterpart.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Sixth
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

                  PROVIDERS:   BIOSCRIP PBM SERVICES, LLC (as successor to MIM
Health Plans, Inc.)    
 
               
 
      By:        
 
                        Name:             Title:    
 
                    BIOSCRIP PHARMACY SERVICES, INC.    
 
               
 
      By:        
 
                        Name:             Title:    
 
                    BIOSCRIP INFUSION SERVICES, INC.    
 
               
 
      By:        
 
                        Name:             Title:    
 
                    BIOSCRIP PHARMACY (NY), INC.    
 
               
 
      By:        
 
                        Name:             Title:    
 
                    BIOSCRIP PHARMACY, INC.    
 
               
 
      By:        
 
                        Name:    

 



--------------------------------------------------------------------------------



 



                          Title:    
 
                    JPD, INC.    
 
               
 
      By:        
 
                        Name:             Title:    
 
                    NATURAL LIVING, INC.    
 
               
 
      By:        
 
                        Name:             Title:    
 
                    BIOSCRIP INFUSION SERVICES, LLC    
 
               
 
      By:        
 
                        Name:             Title:    

 



--------------------------------------------------------------------------------



 



                  PURCHASER:   MIM FUNDING LLC    
 
               
 
      By:        
 
                      Name:             Title:    
 
                PRIMARY SERVICER:   BIOSCRIP PBM SERVICES, LLC (as successor to
MIM Health Plans, Inc.)    
 
               
 
  By:                          
 
      Name:    
 
      Title:    

              CONSENTED TO:    
 
            BIOSCRIP, INC. (f/ka/ MIM CORPORATION)    
 
           
By:
                     
 
  Name:        
 
  Title:        
 
            HFG HEALTHCO-4 LLC         By:      HFG Healthco-4, Inc., a member  
 
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



SCHEDULE I
LIST OF PROVIDERS

      Name   Jurisdiction of Organization
BioScrip, Inc.
  Delaware
BioScrip Pharmacy Services, Inc.
  Ohio
BioScrip Infusion Services, Inc.
  California
BioScrip Pharmacy (NY), Inc.
  New York
BioScrip PBM Services, LLC
  Delaware
BioScrip Pharmacy, Inc.
  Minnesota
JPD, Inc.
  Ohio
Natural Living, Inc.
  New York
BioScrip Infusion Services, LLC
  Delaware

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Subscription Agreement

 